Citation Nr: 1447830	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residuals of a right fifth toe fracture, proximal phalangeal joint (a right fifth toe disability).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder.

4.  Entitlement to service connection for erectile dysfunction (claimed as due to PTSD or other acquired psychiatric disorder).

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, as due to a qualifying chronic disability (also claimed as due to PTSD or other acquired psychiatric disorder).

6.  Entitlement to service connection for fibromyalgia as due to a qualifying chronic disability.

7.  Entitlement to service connection for memory loss as due to a qualifying chronic disability.

8.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen service connection for tinnitus, and, if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen service connection for fatigue as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

11.  Whether new and material evidence has been received to reopen service connection for multiple joint pain with leg cramps as due to a qualifying chronic disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1970 to January 1993, with service in the Persian Gulf Theater of Operations from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009, the Board remanded the issue of service connection for PTSD to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the March 2009 Board Remand is included in the Remand section below.

The issues of an increased disability rating in excess of 10 percent for a right fifth toe disability and service connection for PTSD, an acquired psychiatric disorder other than PTSD, erectile dysfunction, a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, multiple joint pain with leg cramps, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1993 rating decision, of which the Veteran was notified that same month, denied service connection for hearing loss and tinnitus, finding that the Veteran's preexisting bilateral hearing loss was not aggravated by service as it is not shown to have increased in severity to a degree greater than its natural progression, and finding no current disability of tinnitus.

2.  Evidence received since the April 1993 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate that the Veteran's preexisting bilateral hearing loss increased in severity to a degree greater than its natural progression, so does not raise the possibility of substantiating a claim for service connection for bilateral hearing loss.

3.  Additional evidence received since the April 1993 rating decision is neither cumulative nor redundant, and addresses the grounds of the prior final denial of service connection for tinnitus, so raises the possibility of substantiating a claim for service connection for tinnitus.

4.  An unappealed July 1998 rating decision denied service connection for fatigue and multiple joint pain with leg cramps, finding that fatigue and multiple joint pain with leg cramps was not incurred in, or aggravated by, service, and are not due to an undiagnosed illness.

5.  Additional evidence received since the July 1998 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denials of service connection for fatigue and multiple joint pain with leg cramps, namely, relationship to service, so raises the possibility of substantiating claims for service connection for fatigue and multiple joint pain with leg cramps.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, denying service connection for bilateral hearing loss and tinnitus, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The July 1998 rating decision, denying service connection for fatigue and multiple joint pain with leg cramps, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

5.  New and material evidence has been received to reopen service connection for fatigue and multiple joint pain with leg cramps, including as due to a qualifying chronic disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

April 2008 and April 2010 letters provided notice of the elements of new and material evidence and the reasons for the prior denials for hearing loss and tinnitus, and fatigue and multiple joint pain with leg cramps, respectively.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

VA satisfied its duty to assist the Veteran in the development of the claims to reopen service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and lay statements.  To the extent that the Veteran's representative contends that there are current outstanding VA treatment records (additionally addressed in the Remand section below), the most recent VA treatment records do not relate to an unestablished fact necessary to substantiate that preexisting bilateral hearing loss was aggravated by service, and do not raise the possibility of substantiating service connection for bilateral hearing loss.  In short, in light of the Veteran's implicit contention that a preexisting hearing loss disability was aggravated by service, such records (current VA treatment records) would not pertain to service or include an opinion of aggravation of hearing loss by service, but would only tend to substantiate current diagnosis or show treatment for current disability, which element of the service connection claim has already been substantiated.  As the additional evidence in the current VA treatment records would only pertain to elements of service connection that have already been substantiated in the last final disallowance from April 1993, there is no reasonable possibility that the VA treatment records would further substantiate the claim for service connection for bilateral hearing loss; therefore, remanding the claim of reopening service connection for bilateral hearing loss for these records is not warranted.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not provided a VA examination in conjunction with the attempt to reopen service connection for hearing loss, tinnitus, fatigue, and multiple joint pain with leg cramps.  As will be discussed, new and material evidence has not been received to reopen the issue of bilateral hearing loss, so VA has no duty to provide a VA examination or medical opinion for that claim.  See id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The issues of service connection for tinnitus, fatigue, and multiple joint pain with leg cramps, which are reopened in the decision herein, are Remanded below for further development.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Reopening of Service Connection Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.


Reopening of Service Connection for Bilateral Hearing Loss

The Veteran brought a prior claim for service connection for hearing loss, which was denied in an April 1993 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights the same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the April 1993 notice.  The April 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In the April 1993 rating decision, the RO denied service connection for hearing loss on the basis that the Veteran's preexisting bilateral hearing loss was not aggravated by service as it was not shown to have increased in severity to a degree greater than its natural progression.  The evidence before the RO at the time of the April 1993 rating decision consisted of service treatment records and a March 1993 VA audiology examination report, which revealed bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2014).  

Since the April 1993 rating decision, additional evidence has been received in the form of the Veteran's statements (particularly, from a November 2011 submission), a private audiology examination dated November 2011, and post-service VA treatment records.  The Veteran's statements, a private audiology evaluation dated November 2011, and post-service VA treatment records are new because they have not been previously submitted.  

However, the new evidence is not material because it does not pertain to the basis for the prior denial (that the preexisting bilateral hearing loss was not aggravated by service), so there is no reasonable possibility of substantiating the claim for service connection for hearing loss.  The new evidence does not have any tendency to establish that the preexisting hearing loss increased in severity to a degree greater than its natural progression during service, which was the basis of the prior final denial.  To the contrary, while November 2011 private audiology report noted that the Veteran had noise exposure in service, there was no indication that the private audiologist considered that the Veteran's hearing loss preexisted service, and there was no opinion regarding whether the hearing loss, which preexisted service, was aggravated by service.  For these reasons, the Board finds that new and material evidence to reopen service connection for bilateral hearing loss has not been received since the last final disallowance (rating decision) in April 1993.  The new evidence of record does not have any tendency to demonstrate that the preexisting hearing loss was aggravated by service, and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Reopening Service Connection for Tinnitus

The Veteran also brought a prior claim for service connection for tinnitus, which was denied in an April 1993 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights the same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the April 1993 notice.  The April 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In the April 1993 rating decision, the RO denied service connection for tinnitus on the basis that there was no current disability of tinnitus.  The evidence before the RO at the time of the April 1993 rating decision consisted of service treatment records and a March 1993 VA audiology examination report, which revealed that tinnitus was not an issue for the Veteran at that time.  

Since the April 1993 rating decision, additional evidence has been received in the form of the Veteran's statements.  Particularly, in the October 2007 informal claim to reopen service connection for tinnitus, the Veteran stated that, today, he hears a constant ringing in both his ears.  This assertion of tinnitus symptoms is new to the file, addresses the ground of the prior denial, that is, a current disability of tinnitus, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for tinnitus.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for tinnitus is addressed in the Remand section below.

Reopening Service Connection for Fatigue 
and Multiple Joint Pain with Leg Cramps

The Veteran brought a prior claim for service connection for fatigue and multiple joint pain with leg cramps, which was denied in a July 1998 rating decision, finding that fatigue and multiple joint pain with leg cramps were not incurred in, or aggravated by, service, and are not due to an undiagnosed illness.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the July 1998 rating decision.  The rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

Important in this case, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2014) (VA has issued an interim final rule extending this date to December 31, 2016).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin;
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms;
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the October 2007 and January 2012 claims, the Veteran contended that he has fibromyalgia, a gastrointestinal disorder, and memory loss, respectively.  These assertions of additional signs or symptoms is new to the file, address the ground of the prior denial, that is, fatigue and multiple joint pain with leg cramps are not due to an undiagnosed illness, and raise a reasonable possibility of substantiating the claims.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for fatigue and multiple joint pain with leg cramps.  See 38 C.F.R. § 3.156(a).  The reopened issues of service connection for fatigue and multiple joint pain with leg cramps are addressed in the Remand section below.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

New and material evidence having been received, the appeal to reopen service connection for fatigue, including as due to a qualifying chronic disability, is granted.

New and material evidence having been received, the appeal to reopen service connection for multiple joint pain with leg cramps, including as due to a qualifying chronic disability, is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of an increased rating in excess of 10 percent for service-connected right fifth toe disability, and service connection for PTSD, an acquired psychiatric disorder other than PTSD, erectile dysfunction, a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, multiple joint pain with leg cramps, and tinnitus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Increased Rating for a Right Fifth Toe Disability

The Veteran was awarded service connection for residuals of a right fifth toe fracture, proximal phalangeal joint shortly after separation from service in 1993.  He has not had a VA examination of the right fifth toe disability since that time.  In the August 2007 claim for an increased rating, the Veteran contended that the service-connected right fifth toe disability had increased in severity.  The Board notes that there are no recent VA or private medical treatment records detailing the current severity of the right fifth toe disability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  As such, a new examination is needed to assist in determining the current severity of the service-connected headaches.

In addition, the Veteran's representative has also asserted that there are outstanding VA treatment records.  Specifically, he contends that there are current VA treatment records at VA North Texas Health Care System from January 2011 to the present, which have not been associated with the claims file.  An attempt should also be made to obtain these records.

Service Connection for PTSD and an Acquired Psychiatric Disorder

Pursuant to the March 2009 Board Remand, the Veteran was afforded another VA PTSD examination; however, the Board finds this examination inadequate for VA compensation purposes.  Important in this case, the Veteran's DD Form 214 confirms the receipt of the Bronze Star Medal.  The Bronze Star Medal is awarded for individual acts of heroism or meritorious achievement during a combat situation.  See generally 38 C.F.R. § 3.304(f) (2008); Office of the Assistant Sec'y of Def., Manual of Military Decorations & Awards, DoD 1348.33-M at 87, 102, September 2006.  The Bronze Star Medal is considered to be sufficient evidence by itself that the Veteran "engaged in combat with the enemy."  See VAOPGCPREC 12-99.  As the Board finds the Veteran engaged in combat with the enemy (a combat veteran), the Veteran's lay testimony is accepted as conclusive evidence of the stressors' occurrence and no further development or corroborative evidence is required.  38 C.F.R. § 1154(a).

In the March 2011 VA PTSD examination, the VA examiner relied, at least in part, on the finding that the Veteran's account of indirect exposure to rockets and missiles are considered minimal and unlikely to meet the definition of combat exposure in rendering the opinions that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for PTSD, and that depressive disorder was not related to service.  Given the above, the Board finds the March 2011 VA examiner's opinion to be inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the Board finds that a VA addendum medical opinion regarding the etiology of the Veteran's claimed psychiatric disabilities is warranted.

Service Connection for Erectile Dysfunction and a Gastrointestinal Disorder

The claims of service connection for erectile dysfunction and a gastrointestinal disorder are inextricably intertwined with the issue of service connection for PTSD and an acquired psychiatric disability other than PTSD as the Veteran contends that erectile dysfunction and gastrointestinal disorder are due to the claimed psychiatric disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claims of service connection for erectile dysfunction and a gastrointestinal disorder should be remanded on this basis alone.

Service Connection for Tinnitus

Based on the Veteran's recent assertions that he hears a constant ringing in both his ears, the Board reopened service connection for tinnitus (adjudicated above).  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Id; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also 38 C.F.R. 
§ 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the current tinnitus.

Service Connection as Due To a Qualifying Chronic Disability 
for a Gastrointestinal Disorder, Fibromyalgia, Memory Loss, 
Fatigue, and Multiple Joint Pain With Leg Cramps, 

As mentioned above, based on the October 2007 and January 2012 claims for service connection for fibromyalgia, a gastrointestinal disorder, and memory loss, the Board reopened the claims of service connection for fatigue and multiple joint pain with leg cramps.  In this case, evidence has suggested two or more signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  While the Veteran underwent a VA Gulf War examination in August 1997 (identified as a joints examination and a neurological disorder examination), the VA examiner made no findings regarding whether such complaints of fibromyalgia, a gastrointestinal disorder, memory loss, fatigue, and multiple joint pain with leg cramps are attributable to a known clinical diagnosis.  

Based on the above, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the current complaints of a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, and multiple joint pain with leg cramps.

Accordingly, the issues of an increased rating in excess of 10 percent for service-connected right fifth toe disability and service connection for PTSD, an acquired psychiatric disorder other than PTSD, erectile dysfunction, a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, multiple joint pain with leg cramps, and tinnitus are REMANDED for the following action:

1. Obtain VA treatment reports from the North Texas Health Care System from January 2011 to the present that have not already been associated with the claims file.  If such records are not available, the RO should associate the negative response with the claims file.

2. Schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected right fifth toe disability.  The relevant documents in the claims folder should be made be made available to the VA examiner for review in connection with the examination and he or she should indicate such review in the medical examination report.  All appropriate tests and studies should be accomplished, to include an X-ray of the right fifth toe.

The VA examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right fifth toe (any such additional functional loss should be clearly identified).

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. If possible, obtain an addendum medical opinion from the VA psychologist who conducted the March 2011 VA PTSD examination, to attempt to ascertain the nature and etiology of the PTSD, if any, and the acquired psychiatric disorder other than PTSD, to include, but not limited to, depressive disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the March 2011 VA examiner is not available, obtain the requested opinion from another VA mental health professional and, if possible, from a VA psychologist or psychiatrist.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

In rendering the opinions requested below, the VA examiner should assume that, as a combat veteran in receipt of the Bronze Star Medal, the Veteran had combat participation and the stressors have been recognized, to include the death of the Veteran's friend, and exposure to rockets and missiles coming into Riyadh at night.

The VA examiner is asked to render opinions as to whether it is as likely as not (fifty percent probability or greater):

a) that the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b) that the claimed stressor is adequate to support a diagnosis of PTSD; and

c) that the Veteran's PTSD symptoms are related to the claimed stressor; and

d) whether any currently diagnosed psychiatric disorder other than PTSD, to include, but not limited to, depressive disorder, first manifested during the period of active service from October 1970 to January 1993, and/or is causally related to events during a period of active service.

4. Schedule the Veteran for a VA audiology examination to assist in determining the etiology of the current tinnitus.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

In rendering the opinion requested below, the VA examiner should assume that the Veteran experienced noise exposure (acoustic trauma) as a combat veteran.

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral tinnitus had its onset in service or otherwise etiologically related to active service, to include exposure to loud noises in combat?

5. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the complaints of a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, and multiple joint pain with leg cramps.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  The purpose of the examination is to obtain information as to the nature and etiology of claimed symptoms and signs.  The relevant documents in the claims file should be made available to the VA examiner.  All necessary tests should be accomplished.

After the review of the claims file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should render diagnoses that correlate with the reported symptoms of a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, and multiple joint pain with leg cramps (to the extent possible), then offer the following opinions:

a) Does the Veteran have a diagnosis of chronic fatigue syndrome under VA regulation?  See 38 C.F.R. § 4.88a.  If chronic fatigue syndrome is diagnosed, has it existed for six months or more?

b) Does the Veteran have a diagnosis of fibromyalgia?  If fibromyalgia is diagnosed, has it existed for six months or more?

c) Are the Veteran's claimed gastrointestinal disorder, fibromyalgia, memory loss, fatigue, and multiple joint pain with leg cramps associated with a diagnosable illness?

d) If the symptomatology is attributable to a known clinical diagnosis, is it as least as likely as not (50 percent or greater likelihood) that the Veteran's clinically diagnosed disabilities (manifested by a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, and multiple joint pain with leg cramps) are related to service?

For all opinions rendered above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

6. After completion of the above and any additional development deemed necessary, the claims for an increased disability rating for the right fifth toe disability, and service connection for PTSD, an acquired psychiatric disorder other than PTSD, erectile dysfunction, a gastrointestinal disorder, fibromyalgia, memory loss, fatigue, multiple joint pain with leg cramps, and tinnitus, should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  

An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


